By Judge Melvin R. Hughes, Jr.
The matter of Mr. Jafari’s Motion for Writ of Certiorari has been before the court for some time. I am of the considered opinion that Mr. Jafari does not have standing to grieve his termination from employment. Thus, I do not believe that such action is reviewable by the City’s Personnel Board.
Under the City’s Administrative Regulation, A.R. Number 5.8, Mr. Jafari occupied a grant-funded position at the time of his termination. His position was by definition temporary. Under City Personnel Rule 7.3(g), employees occupying temporary positions are not covered by nor are eligible to grieve under the employee grievance system. Moreover, due to Mr. Jafari’s initiation of a civil action in the United States District Court in the Eastern District of Virginia, styled Emmett Johnson Jafari v. City of Richmond, et al., Case No. 3:05 CV 823, by City Personnel Rule 7.3(i), an employee who pursues a grievable matter by another procedure forecloses his right to maintain that grievance under the City maintained system. The court will dismiss Mr. Jafari’s request for a hearing before the City Personnel Board for these reasons.